Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Line 13 “a upward LED” should be “an upward LED”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. Patent Application Publication 5278362 A1) in view of Chu (U.S. Patent Application Publication 20160064163 A1).

Claim 1, Ohashi teaches a pluggable multifunctional push switch (col 1 line 46 Fig 1 switch), comprising: 
a main socket (col 2 line 51-52 Fig 2 switch body 10), an upper end of the main socket having an open hollow housing (col 2 line 55-57 Fig 2 upper end of switch body 10 has openings 12, 14, etc.), and a transmission opening disposed on a bottom wall of the main socket (col 2 line 61-62 Fig 2 [transmission] pins 16 protrude through holes in base of switch body 10); 
a sliding base (col 3 line 24 Fig 2 plunger 20), being a hollow housing with an open upper end and an open lower end (col 3 line 24-29 Fig 2 plunger 20 C shaped with open lower end), passed through the main socket (col 3 line 29-36 Fig 2 plunger 20 portion 22 and claw 23 pass through body 10 hole 14), and slid up and down in the main socket (col 3 line 52-56 Fig 2 plunger 20 descends [and ascends] in hole 14 to actuate a switch and return), wherein at least one resetting spring is set between the main socket and sliding base (col 3 line 54-55 Figs 2 an ordinary switch is relied upon to act as a resetting spring, located between body 10 and plunger 20; col 5 line 55-60 push force absorbing switch element); 
a pressing signal assembly, disposed between the main socket and the sliding base, and the sliding base triggering a pressing signal after being pressed downward (col 3 line 54-55 Figs 2 an ordinary switch is relied upon to act as a pressing signal assembly located between body 10 and plunger 20); 
a keycap (col 3 line 52-56 Fig 2 cap 50), fixed on the sliding base (col 3 line 52-56 Fig 2 cap 50 fixed on plunger 20), wherein a surface of the keycap is transparent (col 3 line 15-17 Fig 2 cap 50 has an opening); 

a fixed base (par 0025 Fig 3 holding board 6), disposed on an upper side of the integrated circuit board (par 0025 holding board 6 is disposed on a top of the moveable seat 3 on an upper side of the integrated circuit board 55), wherein a position of the fixed base corresponding to the LED light source is transparent (par 0025 Fig 3 light-permeable portion 611); 
a display (col 3 line 15-20 Fig 2 display 30), disposed on the fixed base and being not overlapped with a position of the LED light source (par 0023 Fig 5 assembly 5 display 52 is disposed on holding board 6), and the display electrically connected to the integrated circuit board (col 3 line 15-20 Fig 2 display 30 connected to connecting board 25); and
a touchpad (col 3 line 2-8 Fig 2 touch panel 40), located under the keycap (col 3 line 15-16 Fig 2 touch panel 40 located within key cap 50) and electrically connected to the integrated circuit board (col 3 line 60-62 Fig 2 touch panel 40 connected to connecting board 25 through lead 45).


the sliding base, being a hollow housing with an open upper end,
a surface of the keycap is transparent,
an integrated circuit board, disposed into the sliding base, 
a fixed base, disposed on an upper side of the integrated circuit board, wherein a position of the fixed base corresponding to the LED light source is transparent; and 
the display, disposed on the fixed base and being not overlapped with a position of the LED light source.

Chu teaches
the sliding base (par 0020 Fig 2 movable seat 3) being a hollow housing with an open upper end (par 0021 Fig 3 hollow having accommodating space 30),
a surface of the keycap is transparent (par 0030 Fig 3 OLED 52 is viewable through the cap lid 2 portion 21),
an integrated circuit board (par 0023 Fig 5 connecting board 55), disposed into the sliding base (par 0023 Fig 6 board 55 is disposed within moveable seat 3 wall 31),
 a fixed base (par 0025 Fig 3 holding board 6), disposed on an upper side of the integrated circuit board (par 0025 holding board 6 is disposed on a top of the moveable seat 3 on an upper side of the integrated circuit board 55), wherein a position of the fixed base corresponding to the LED light source is transparent (par 0025 Fig 3 light-permeable portion 611); and
the display, disposed on the fixed base and being not overlapped with a position of the LED light source (par 0023 Fig 5 assembly 5 display 52 is disposed on holding board 6).

Ohashi and Chu are analogous art as they each pertain to pluggable multi-function push switches. It would have been obvious to a person of ordinary skill in the art to modify the push switch of Ohashi with the inclusion of the circuit board and fixed base arrangements of Chu. The motivation would have been in order to provide fixed base functioning as a stable plane for the display and touch panels above the board which has multi-height components, while providing LED light piping.

Regarding Claim 2, Ohashi as modified teaches the switch as defined in claim 1, wherein 
the pressing signal assembly further has a transmission portion, which extends from the bottom wall of the main socket (Chu par 00276 Fig 3 an end of each conducting terminal 82 extends out of the housing 9 bottom wall to electrically connect to an external printed circuited board substrate).
Ohashi and Chu are analogous art as they each pertain to pluggable multi-function push switches. It would have been obvious to a person of ordinary skill in the art to modify the push switch of Ohashi with the inclusion of the pressing signal assembly wiring arrangement of Chu. The motivation would have been in order to provide electrical connection to an external printed circuited board substrate.

Regarding Claim 3, Ohashi as modified teaches the switch as defined in claim 1, wherein 
the plug-in portion is fixed at the transmission opening of the main socket to provide a pluggable fixing method (Chu par 0023 Fig 2 terminal group 54 extends out of the plural through holes 95 of the housing 9 to be connected (clearly providing a pluggable fixing method comprising plugging into a mating connector or solder holes) to a printed circuit board (not shown)).
Ohashi and Chu are analogous art as they each pertain to pluggable multi-function push switches. It would have been obvious to a person of ordinary skill in the art to modify the push switch of Ohashi with the inclusion of the plug-in portion arrangement of Chu. The motivation would have been in order to provide a pluggable electrical connection to an external printed circuited board substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624